IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                      OFFICE OF SPECIAL MASTERS
                                             No. 08-0396V
                                         Filed: March 23, 2015
                                          Not For Publication

****************************
MATTHEW ANDERSON and              *
SUZANNE ANDERSON,                 *
parents and natural guardians of, *
N.C.A., a minor,                  *
                                  *
             Petitioners,         *                                 Attorney Fees and Costs;
      v.                          *                                 Stipulation
                                  *
SECRETARY OF HEALTH               *
AND HUMAN SERVICES,               *
                                  *
             Respondent.          *
****************************

Robert J. Krakow, Law Office of Robert J. Krakow, P.C., New York, NY, for petitioners.
Alexis B. Babcock, United States Dep’t of Justice, Washington, DC, for respondent.

                       DECISION ON ATTORNEY’S FEES AND COSTS1

Vowell, Chief Special Master:

        In this case under the National Vaccine Injury Compensation Program
[hereinafter “the Program”],2 the parties filed a Stipulation of Fact Concerning Attorney’s
Fees and Costs [“Stipulation”] on March 23, 2015. The Stipulation indicated that
petitioners informally provided respondent with their application for attorney’s fees and
costs and petitioners’ personal litigation costs.

        The Stipulation indicates that, after informal discussions with respondent,
petitioners now request an amount to which respondent does not object.

1
 Because this unpublished decision contains a reasoned explanation for the action in this case, it will be
posted on the United States Court of Federal Claims' website, in accordance with the E-Government Act
of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501
note (2006)). In accordance with Vaccine Rule 18(b), petitioners have 14 days to identify and move to
delete medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will delete such
material from public access.
2
 The applicable statutory provisions defining the Program are found at 42 U.S.C. § 300aa-10 et seq.
(2006).
      I find that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate,
pursuant to 42 U.S.C. §§ 300aa-15(b) and (e)(1). Further, the proposed amount seems
reasonable and appropriate. Accordingly, I hereby award the total $85,000.003 as
follows:

               a lump sum of $85,000.00 in the form of a check payable jointly to
                petitioners, Matthew Anderson and Suzanne Anderson, and
                petitioners’ counsel of record for petitioners’ attorney fees and
                costs.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.
                                                 s/Denise K. Vowell
                                                 Denise K. Vowell
                                                 Chief Special Master




3
 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, 42 U.S.C. § 300aa-15(e)(3) prevents an attorney from charging or collecting fees (including
costs) that would be in addition to the amount awarded herein. See generally Beck v. Sec’y, HHS, 924
F.2d 1029 (Fed. Cir.1991).
4
 Entry of judgment can be expedited by each party’s filing of a notice renouncing the right to seek review.
See Vaccine Rule 11(a).


                                                     2